DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/604,865 filed on 10/11/2019 is presented for examination. As per the preliminary amendments of 10/11/2019, claims 1-3 and 6-8 are amended. Claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statements dated 01/11/2021, 09/22/2020 and 02/12/2020 are acknowledged and the cited references have been considered in this examination.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of US 11,271,256.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar apparatus with battery management system and a wake-up relay to receive wake-up signal from the power system to transmit to the management system. 
	The instant application claims an energy storage system with a battery management system with a wake-up relay configured to walk up signal from the power system and transmit the wake-up signal to the battery management system. The patented application anticipates the instant application claimed.


Claim 1 of instant application: 16/604,865
Claim 1 of paten’d application US8,319,471
         An energy storage system comprising: an external power input unit configured to receive uninterrupted external power … a battery module including one or more battery cells; a battery management system (BMS); a main switch disposed on a power path between the battery module and the battery management system(BMS) and a path between the battery module and the power  device; and a wake-up relay configured to receive a wake-up signal from the power  device and transmit the wake-up signal to the battery management system, wherein when the remaining capacity of the battery  predetermined capacity battery management system (BMS) turns off the main switch and disconnects the battery module from the battery management system to enter a sleep mode… the battery module is in a charge state, and from the battery module when the battery module is in a discharge 

   A battery pack, comprising: a plurality of battery modules … a battery management system (BMS) configured to control charging or discharging of the battery pack … a wake-up control unit configured to control wake-up of the BMS; a protection circuit unit configured to protect the battery pack from overcurrent, overvoltage… to control an output of the battery pack in response to control by the BMS, wherein the protection circuit unit comprises a blocking switch, wherein one end of the blocking switch is connected to a positive terminal of the plurality of battery modules, and another end of the blocking switch is connected to the BMS… that the blocking switch is set to an on state and then is turned off upon receiving a blocking signal from the BMS to block the output of the battery pack, and wherein the wake-up … connected to the other end of the blocking switch and another end of which is connected to the BMS.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2018/0115178) in view of Seok (KR20150062050). 
With respect to claims 1, 2, 6 and 7, Moon et al. (hereinafter, Moon) discloses an energy storage system (See Figs. 1and 2) comprising: an external power input unit configured to receive uninterrupted external power (Fig. 1, 100 and 200; Para. # 00334); a battery configured to store electric power (Fig. 1, 500); a power device configured to adjust the uninterrupted external power and the power of the battery (Fig. 1, controller 110 and 600); wherein the battery comprises: a battery module including one or more battery cells; a battery management system (Para. # 0008-0010; Para. # 0028: battery management system) ; a main switch disposed on a power path between the battery module and the battery management system and a path between the battery module and the power  device (Fig. 1, 300 and path from battery to external power through switch 300 and relay 400 and to controller 600 through 300 and relay 400); and a wake-up relay(Fig. 1, 620 and 630 through relay 400)

    PNG
    media_image1.png
    476
    520
    media_image1.png
    Greyscale

configured to receive a wake-up signal from the power device and transmit the wake-up signal to the battery management system (Para. # 0038-0039), wherein when the remaining capacity of the battery module becomes equal to or less than a predetermined capacity (Para. # 0006, 0017 and 0028), the battery management system turns off the main switch and disconnects the battery module from the battery management system to enter a sleep mode (Para. # 0028, 0034-0037 and 0045), and wherein the power device receives a driving power from the uninterrupted external power when the battery module is in a charge state, and from the battery module when the battery module is in a discharge state (Para. # 0048, 0054 and 0056). 
MOON, however, does not expressly disclose power adjustment device or system. 
(see Para. # 0015: power management device charges the battery management with energy or provides the energy stored in the battery adjust the power by either charging when lower and discharging when higher as required).
MOON and Seok are analogous art because they are from the same field of endeavor namely Battery management system and Battery conditioning system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a power adjustment device to the battery management system of MOON in view of the teachings of Seok. The advantage of adjusting power help protect the system from overcharging or overdischarging that shorten the life of the battery. 
With respect to claims 3, the combined references of Moon and Seok discloses the energy storage system as described above, further Moon discloses wherein while the uninterrupted external (Para. # 0010, 0038 and 0045-0048). 
With respect to claims 4, the combined references of Moon and Seok discloses the energy storage system as described above, further Moon discloses wherein the wake-up relay has one end connected to the control unit of the power  device and is turned on when receiving a wake-up relay-on signal from the control unit of the power  device to allow the power of the battery module to be inputted to the battery management system operating in the sleep mode through connection, thereby activating the battery management system operating in the sleep mode (Para. # 0033-0038). 
With respect to claims 5 and 8, the combined references of Moon and Seok discloses the energy storage system as described above, further Moon discloses wherein after the activation, the battery management system turns on the main switch and turns off the wake-up relay (Para. # 0029).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859